Order entered July 21, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01427-CR

                                BERTHA MANCILLA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-24729-T

                                             ORDER
       The Court REINSTATES the appeal.

       On May 18, 2015, this Court ordered the trial court to make findings of fact regarding

why the reporter’s record has not been filed. We also ordered the trial court to prepare and file a

certification of appellant’s right to appeal. To date, we have not received the findings, the

certification, the reporter’s record, or a response to either of two letters inquiring about the status

of the findings. The appeal cannot proceed until the issue of the reporter’s record is resolved.

       Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal that accurately reflects the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d);

Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).
        We further ORDER the trial court to make findings of fact regarding whether appellant

has been deprived of the reporter’s record because of ineffective counsel, indigence, or for any

other reason.

       The trial court shall first determine whether appellant desires to prosecute the appeal. If
        the trial court determines that appellant does not desire to prosecute the appeal, it shall
        make a finding to that effect.

       If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within TWENTY DAYS of the date

of this order. We further ORDER that the supplemental record with the findings contain the

trial court’s certification of appellant’s right to appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Mary Snider, official court reporter, 283rd

Judicial District Court; and to counsel for all parties.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                         /s/   ADA BROWN
                                                               JUSTICE